Exhibit 10.19

 

THIS BOARD OBSERVER AND INDEMNIFICATION AGREEMENT, dated as of the 2nd day
of February, 2018 (this “Agreement”), is made by and between PURPLE INNOVATION,
INC., a Delaware corporation (the “Company”), and PAUL J. ZEPF (“Observer”).

 

WHEREAS, on February 2, 2018, the Company consummated a business combination
with Purple Innovation LLC;

 

WHEREAS, the Company has agreed that the Observer will be entitled to attend and
participate in all meetings of the Company’s Board of Directors (the “Board”)
and any and all committees thereof (each a “Committee” and, collectively, the
“Committees”).

 

NOW, THEREFORE, in consideration of the foregoing, the Company and Observer
hereby agree as follows:

 

1.Board Observer Rights.

 

(a) The Company agrees that it will invite Observer to attend, in a non-voting
observer capacity, all meetings of the Board and any and all Committees for the
purposes of permitting Observer to have current information with respect to the
affairs of the Company and the actions taken by the Board and Observer to
provide input and advice with respect thereto (the “Approved Purposes”).
Observer shall have the right to be heard at any such meeting, but in no event
shall Observer: (i) be deemed to be a member of the Board or such Committees;
(ii) have the right to vote on any matter under consideration by the Board or
such Committees or otherwise have any power to cause the Company to take, or not
to take, any action; or (iii) except as expressly set forth in this Agreement,
have or be deemed to have, or otherwise be subject to, any duties (fiduciary or
otherwise) to the Company or its stockholders or any duties (fiduciary or
otherwise) otherwise applicable to the directors of the Company.  As a
non-voting observer, Observer will also be provided (concurrently with delivery
to the directors of the Company and in the same manner delivery is made to them)
copies of all notices, minutes, consents, and all other materials or information
(financial or otherwise) that are provided to the directors with respect to a
meeting or any written consent in lieu of meeting (except to the extent Observer
has been excluded therefrom pursuant to clause (c) below).

 

(b) If a meeting of the Board or any of the Committees is conducted via
telephone or other electronic medium (e.g., videoconference), Observer may
attend such meeting via the same medium.

 

(c) Notwithstanding the foregoing, the Company may exclude Observer from access
to any material or meeting or portion thereof if: (i) the Board concludes in
good faith, upon advice of the Company’s counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege between the
Company and such counsel; provided, however, that any such exclusion shall apply
only to such portion of the material or such portion of the meeting which would
be required to preserve such privilege and not to any other portion thereof; or
(ii) such portion of a meeting is an executive session limited solely to
independent director members of the Board, independent auditors and/or legal
counsel, as the Board may designate, and Observer (assuming Observer were a
member of the Board) would not meet the then-applicable standards for
independence adopted by Nasdaq, or such other exchange on which the Company’s
securities are then traded.

  

 

 

 

(d) The Company shall compensate Observer in the same amount of all cash and
non-cash retainers, meeting fees and any other cash and non-cash fees
(including, without limitation, equity and equity incentive awards) as if
Observer were an independent director member of the Board and a member of each
of the committees thereof, as such compensation may be modified from time to
time. Further, the Company shall reimburse Observer for all reasonable
out-of-pocket expenses incurred by Observer in connection with attendance at
Board and Committee meetings or any other matter which the Company requests
Observer to undertake on behalf of the Company (it being understood that
Observer shall be under no obligation to undertake any matter other than as set
forth in Section 1(a) hereof unless Observer expressly agrees thereto in his
sole discretion). All compensation and reimbursements payable by the Company
pursuant to this Section 1(d) shall be paid to Observer in accordance with the
Company’s policies and practices with respect to director compensation and
expense reimbursement then in effect; provided, however, that any such
compensation or reimbursement shall be paid to Observer no later than comparable
compensation or reimbursement is paid to the members of the Board.

 

(e) The rights described in this Section 1 shall terminate upon: (i) the
termination of the Observer Period, as provided below; (ii) any material
violation of the terms of this Agreement by Observer which (A) remains uncured
within ten business days after receipt of notice thereof, or (B) if such
violation is not subject to cure, directly causes harm to the Company in the
Board’s sole and absolute discretion; or (iii) the death or disability of
Observer. The Observer Period shall be for a period of one year from the date
hereof, and shall automatically renew for successive periods of one year unless
the Company shall provide written notice to the Observer, not less than 30 days
prior to any such renewal period, of its determination not to renew the Observer
Period. The Observer may terminate the Observer Period at any time by written
notice to the Company.

 

2.Confidential Treatment of Company Confidential Information.

 

(a) In consideration of the Company’s disclosure to Observer of information
which is not publicly available concerning the Company for the Approved
Purposes, Observer agrees that this Agreement will apply to all information, in
any form whatsoever, disclosed or made available to Observer concerning the
Company, its affiliates and/or the Approved Purposes (“Confidential
Information”).

 

(b) Except as otherwise provided herein, Observer agrees: (i) to hold
Confidential Information in strict confidence; (ii) not to disclose Confidential
Information to any third parties; and (iii) not to use any Confidential
Information for any purpose except for the Approved Purposes. Observer may
disclose the Confidential Information to its responsible agents, advisors,
affiliates and representatives with a bona fide need to know
(“Representatives”), but only to the extent necessary for the Approved Purposes.
Observer agrees to instruct all such Representatives not to disclose such
Confidential Information to third parties without the prior written permission
of the Company. Observer will, at all times, remain liable under the terms of
this Agreement for any unauthorized disclosure or use by any of its
Representatives of Confidential Information provided to such Representatives by
Observer.

 

3. Exempted Disclosure. The foregoing restriction on the use and nondisclosure
of Confidential Information will not include information which: (i) is, or
hereafter becomes, through no act or failure to act on the part of Observer,
generally known or available to the public; (ii) was acquired by Observer before
receiving such information from the Company, without restriction as to use or
disclosure; (iii) is hereafter furnished to Observer by a third party, without,
to Observer’s knowledge, restriction as to use or disclosure; (iv) such
information was independently developed by Observer; or (v) is required or
requested to be disclosed pursuant to judicial, regulatory or administrative
process or court order, provided, that to the extent permitted by law, rule or
regulation and reasonably practicable under the circumstances, Observer gives
the Company prompt notice of such required disclosure so that the Company may
challenge the same.

  

 2 

 

 

4. Return of Confidential Information. Following the termination of the rights
of Observer described in Section 1 and upon request of the Company, Observer
will promptly: (i) return to the Company all physical materials containing or
consisting of Confidential Information and all hard copies thereof; and (ii)
destroy all electronically stored Confidential Information in Observer’s
possession or control. Observer may retain in his confidential files one copy of
any item of Confidential Information in order to comply with any legal,
compliance or regulatory requirements. Any Confidential Information that is not
returned or destroyed, including, without limitation, any oral Confidential
Information, and all notes, analyses, compilations, studies or other documents
prepared by or for the benefit of Observer from such information, will remain
subject to the confidentiality obligations set forth in this Agreement
indefinitely.

 

5. Disclaimer. All Confidential Information is provided to Observer “as is” and
the Company does not make any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof. The
Company will have no liability to Observer resulting from the reliance on the
Confidential Information by Observer or any third party to whom such
Confidential Information is disclosed.

 

6. Company Ownership of Confidential Information. Observer acknowledges that all
of the Confidential Information is owned solely by the Company (or its
licensors) and that the unauthorized disclosure or use of such Confidential
Information would cause irreparable harm and significant injury, the degree of
which may be difficult to ascertain. Therefore, in the event of any breach of
this Agreement, the Company is entitled to seek all forms of equitable relief
(including an injunction and order for specific performance), in addition to all
other remedies available at law or in equity.

 

7. Observer and Representative Compliance with Securities Laws. Observer agrees
that the Confidential Information is given in confidence in accordance with the
terms of this Agreement, and Observer will not take any action relating to the
securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law. Observer
agrees to instruct all of its Representatives to whom it discloses Confidential
Information that they may not take any action relating to the securities of the
Company which would constitute insider trading, market manipulation, or any
other violation of applicable securities law.

 

8. Indemnity.

 

(a) The Company will indemnify and hold harmless Observer from and against any
losses, claims, damages, liabilities and expenses to which Observer may become
subject, insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof) arise out of, relate to, or are based upon
Observer’s designation or attendance as a non-voting observer at meetings of the
Board and Committees, Observer’s receipt of materials or information under this
Agreement, or Observer’s exercise of his rights under this Agreement. The
Company will pay or reimburse Observer for such losses, claims, damages,
liabilities and expenses as they are incurred, including, without limitation,
for amounts incurred in connection with investigating or defending any such
loss, claim, damage, liability, expense or action.

 

(b) Promptly after receipt by Observer under Section 8(a) of notice of the
commencement of any action (but in no event in excess of 30 days after receipt
of actual notice), Observer will, if a claim in respect thereof is to be made
against Observer under this Section 8, notify the Company in writing of the
commencement thereof, but the omission to so notify the Company will not relieve
the Company from any liability under this Section 8, except to the extent that
the Company is materially prejudiced by such failure to notify and, in such
case, only as to the particular item for which indemnification is then being
sought and with respect to which the Company has been materially prejudiced and
not from any other liability which the Company may have to Observer. In case any
such action is brought against Observer, and Observer notifies the Company of
the commencement thereof, the Company will be entitled, to the extent it may
wish, to participate in the defense thereof, with separate counsel. Such
participation shall not relieve the Company of the obligation to pay or
reimburse Observer for reasonable legal and other expenses (subject to
Subsection (c)) incurred by Observer in defending itself, except for such
expenses incurred after the Company has deposited funds sufficient to effect the
settlement (unless an expungement proceeding has been initiated), with
prejudice, of the claim in respect of which indemnity is sought. The Company
shall not be liable to Observer on account of any settlement of any claim or
action effected without the consent of the Company, such consent not to be
unreasonably withheld or delayed.

   

 3 

 

 

(c) The Company shall pay all reasonable legal fees and expenses of Observer in
the defense of such claims or actions.

 

9. Insurance. For the duration of Observer’s appointment as Observer of the
Company, and thereafter for the duration of the applicable statute of
limitations, the Company shall cause to be maintained in effect a policy of
liability insurance coverage for Observer against liability that may be asserted
against or incurred by him in his capacity as Observer which is equivalent in
scope and amount to that provided to the members of the Board. Upon request, the
Company shall provide Observer or his counsel with a copy of all directors’
liability insurance applications, binders, policies, declarations, endorsements,
and other related materials. Notwithstanding the foregoing, the Company may, but
shall not be required to, create a trust fund, grant a security interest, or use
other means, including, without limitation, a letter of credit, to ensure the
payment of such amounts as may be necessary to satisfy its obligations to
indemnify and advance expenses pursuant to this Agreement.

 

10. Governing Law: Venue for Disputes. This Agreement shall be governed in all
respects by the laws of the State of Delaware (without giving effect to
principles of conflicts of laws which would lead to the application of the laws
of another jurisdiction). Each of the parties hereto consents to the
non-exclusive jurisdiction of the federal courts whose districts encompass any
part of the District of Delaware or the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions

 

11. Notices. All notices and communications hereunder shall be in writing and
shall be deemed to have been given and delivered when deposited in the United
States mail, postage prepaid, registered or certified mail, to the applicable
address set forth below.

 

  To the Company: Purple Innovation, Inc.     123 E. 200 N.     Alpine, UT 84004
    Attention: Casey McGarvey     E-mail: casey@purple.com         With a copy
to: Dorsey & Whitney LLP     111 S. Main St., Suite 2100     Salt Lake City, UT
84111     Attention: Nolan S. Taylor    

E-mail: taylor.nolan@dorsey.com

        To Observer: Paul J. Zepf     10 Allison Lane    

Thornwood, NY 10594 

  

 4 

 

 

12. Entire Agreement. This Agreement constitutes the complete and exclusive
statement regarding the subject matter of this Agreement and supersedes all
prior agreements, understandings and communications, oral or written, between
the parties regarding the subject matter of this Agreement.

 

13. Expenses. The Company agrees to reimburse Observer for the actual and
reasonable costs and expenses of the Observer that the Observer incurs in
connection with the enforcement of this Agreement or any claim, damages or
litigation relating to any breach of this Agreement, if the Company is found to
have breached this Agreement.

 

14. Term. The provisions of Section 1 hereof shall terminate and be of no
further force or effect pursuant to Section 1(e) hereof. Notwithstanding the
provisions of this Section 14, the provisions of Sections 2, 3, 4, 6, 7, 8, 9,
10, 13 and this Section 14 shall survive any termination or expiration of this
Agreement.

  

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

  PURPLE INNOVATION, INC.       By: /s/ Sam Bernards   Sam Bernards, Chief
Executive Officer       OBSERVER        /s/ Paul G. Zepf   Paul G. Zepf

 

5



 

 